Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 27, 2011, which denied petitioner’s application to reopen a prior decision.
In 2002, the Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment *1590without good cause, and the Board’s decision was affirmed by this Court (Matter of Carlson [Commissioner of Labor], 307 AD2d 582 [2003]). In 2010, claimant applied to the Board to reopen and reconsider this decision. The Board denied claimant’s application and this appeal ensued.
We affirm. It is well settled that the decision to grant an application for reopening is within the discretion of the Board and its decision will not be disturbed absent a showing that the Board abused its discretion (see Matter of Lee [Commissioner of Labor], 84 AD3d 1652, 1653 [2011]; Matter of Washington [Kaleida Health — Commissioner of Labor], 65 AD3d 1428, 1429 [2009]). Here, claimant has not alleged that the Board abused its discretion and, consequently, we find no reason to disturb its decision denying her application to reopen (see Matter of Miller [Commissioner of Labor], 67 AD3d 1246 [2009]; Matter of Wood [Commissioner of Labor], 24 AD3d 854, 855 [2005]). We decline to reach the merits of the Board’s underlying decision inasmuch as this was addressed in her prior appeal (see Matter of Washington [Kaleida Health — Commissioner of Labor], 65 AD3d at 1429).
Mercure, J.P., Lahtinen, Spain, Stein and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.